—Order unanimously reversed on the law without costs and matter remitted to Cattaraugus County Family Court for further proceedings on petition. Memorandum: The court committed reversible error when it accepted respondent’s admissions without ascertaining through allocution of respondent that he was aware of the possible specific dispositional orders (see, Family Ct Act § 321.3 [1]; Matter of Mark S., 144 AD2d 1010; Matter of Tomika M., 136 AD2d 951). (Appeal from Order of Cattaraugus County Family Court, Nenno, J.—Person In Need of Supervision.) Present—Callahan, J. P., Pine, Balio, Doerr and Boomer, JJ.